Case 2:21-cv-00678-JS-AYS Document 18 Filed 02/26/21 Page 1 of 1 PageID #: 65

353 NORTH CLARK STREET, CHICAGO, IL 60654




                                                                        Dean N. Panos
February 26, 2021                                                       Tel +1 312 222 9350
                                                                        dpanos@jenner.com
VIA ECF

The Honorable Anne Y. Shields
United States Magistrate Judge
U.S.D.C., Eastern District of New York
100 Federal Plaza, PO Box 830
Central Islip, NY 11722

Re:       Stewart v. Hain Celestial Group, Inc., Case No. 2:21-cv-678-JS-AYS
          Letter Motion for Continuance of Deadline to File Responsive Pleading

Dear Judge Shields:

I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action.

Pursuant to Section III of this Court’s Individual Practice Rules, I write to request a 45-day
continuance of Hain Celestial’s deadline to file a responsive pleading from March 5, 2021 until
April 19, 2021. Hain Celestial seeks this extension so that it can have additional time to investigate
the factual allegations set forth in Plaintiffs’ complaint and consider whether, and how, this lawsuit
should be coordinated with the numerous other lawsuits pending in federal courts around the
country concerning the alleged presence of heavy metals in certain of Hain Celestial’s baby foods.

This is Hain Celestial’s first request for an extension or adjournment of any kind, and the extension
will not affect any pending deadlines set by Court order. I have conferred with counsel for
Plaintiffs, Janine Pollock and Lori Feldman, who have confirmed that Plaintiffs consent to the
extension sought herein.



                                                                 Respectfully submitted,

                                                                 /s/ Dean N. Panos       ____
                                                                     Dean N. Panos




CHICAGO    LONDON    LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
